DETAILED ACTION
This is the Office action based on the 16163878 application filed October 18, 2018, and in response to applicant’s argument/remark filed on February 7, 2022.  Claims 1-9, 11-17 and 19-22 are currently pending and have been considered below.  Applicant’s cancellation of claims 10 and 18 acknowledged
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the amended limitation “forming a mask over a substrate; forming a cut layer over the mask, wherein an entirety of the cut layer is formed to be confined vertically above the mask; patterning the mask according to the cut layer to form first sidewalls defining a first plurality of openings, the cut layer being laterally between ends of the first plurality of openings; forming a spacer onto the first sidewalls of the mask; forming a second plurality of openings within the mask, the second plurality of openings separated by the spacer; and selectively etching the substrate according to the first plurality of openings and the second plurality of openings defined by the mask and the spacer.”.        Although the specification discloses “In some embodiments, the first cut layer 410 is formed by depositing a layer of hard mask material onto the upper-layer 408 of the tri-layer hard mask 403.  The layer of hard mask material is then selectively etched to remove the hard mask material in areas excluding the first cut layer 410” in paragraph 0047, and Fig. 4 shows that the first cut layer 410 is formed above a portion of the mask layer 403, the specification does not teach an entirety of the first cut layer 410 is formed to be confined vertically above the mask layer 410.  For example, the specification does not teach the entire surface of the mask layer 403 is flat horizontally, thus the first cut layer 410 may be formed in an area that is lower than another area on the surface of the mask layer 403.       Although the specification discloses “A second cut layer opening 412 is selectively formed within the tri-layer hard mask 403 to define a second cut position for a second plurality of shapes of the SALE design layer formed using a second photolithography process of a SALE lithography process” in paragraph 0049, it does not teach the cut layer being laterally between ends of the first plurality of openings.  On the other hand, it is noted that Fig. 6 shows the opening 412 is formed to be within the cut layer 410 in the width direction, but extending beyond both sidewalls of the cut layer 410 in the length direction. It is noted that this is a critical feature of the invention so that the resulting openings after the subsequent etching are separated from one another as shown in Fig. 7.

Claim 11 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the amended limitation “forming a cut layer vertically above a mask, wherein the mask extends laterally past outer edges of the cut layer; forming a masking layer having sidewalls that are completely vertically above the cut layer and the mask, the sidewalls defining an opening that extends though the masking layer and that exposes both an upper surface of the mask and an upper surface of the cut layer that is vertically above the mask; etching the exposed upper surface of the mask according to the opening to form a first plurality of openings within the mask; depositing a spacer material onto sidewalls of the mask defining the first plurality of openings; patterning the mask using an etching process that etches completely through the mask to remove a part of the mask and form a second plurality of openings that extend through the mask after depositing the spacer material, wherein patterning the mask to form the second plurality of openings removes the part, but not all, of the mask from over a substrate; and etching the substrate according to the mask and the spacer material”.       Although the specification discloses “As shown in cross-sectional view 600, the upper-layer 602 of the tri-layer hard mask 403 is etched according to the first patterned photoresist layer 502 and the first cut layer 410 to form a first plurality of openings 604 in the upper-layer 602 corresponding to the first plurality of shapes.  Etching the tri-layer hard mask 403 selectively removes portions of the upper-layer 602 of the tri-layer hard mask 403 to form the first plurality of openings 604, which expose the central-layer 406.  Since the first cut layer 410 comprises a blocking layer overlying the upper-layer 602 of the tri-layer hard mask 403 the underlying central-layer 406 of the tri-layer hard mask 403 is not exposed in the area of the first cut layer 410.  Since the second cut layer opening 412 comprises an opening in the upper-layer 602, the underlying central-layer 406 is exposed in the area of second cut layer opening 412” in paragraph 0054, this is narrower in scope than recited in claim 11.  It is noted that Fig. 6 shows the opening 412 is formed to be within the cut layer 410 in the width direction, but extending beyond both sidewalls of the cut layer 410 in the length direction. It is noted that this is a critical feature of the invention so that the resulting openings after the subsequent etching are separated from one another as shown in Fig. 7. 

Claim 20 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the amended limitation “forming a first cut layer on a first cut definition layer over a multi-layer hard mask comprising an upper layer and a lower layer; forming a cut layer opening within the first cut definition layer; etching the first cut definition layer according to a first patterned photoresist layer and the first cut layer, wherein the first cut layer laterally extends from a first outer sidewall that is directly below the first patterned photoresist layer”.       Although the specification discloses “he first pattern transfer layer 1401 is configured to transfer a pattern from an overlying first patterned photoresist layer 1406 to the hard mask layer 1308.  In some embodiments, the first pattern transfer layer 1401 may comprise a bottom layer 1402 formed over the first cut layer 1310 and the second cut layer opening 1312, and a middle layer 1404 formed over the bottom layer 1402” in paragraph 0094, and Fig. 14-15 show that the opening 1408 is formed to be within the cut layer 1310 in the width direction, but extending beyond both sidewalls of the cut layer 1310 in the length direction, this is narrower in scope than recited in claim 20.  It is noted that this is a critical feature of the invention so that the resulting openings after the subsequent etching are separated from one another as shown in Fig. 15. 
Claims 2-9, 12-17, 19 and 21-22 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1, 11 or 20. 
Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered as follows:--The amended claims contain features that are not taught by the previously cited prior arts.  However, these features are not supported by the specification, as explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713